DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/29/2022. As directed by the amendment: Claims 16, 20, 24, and 27-28 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 16-30 are presently pending in the application.
Applicant’s amendments to the drawing have overcome the previous objection previously set forth in the Non-Final Office Action mailed 12/23/2021.
Applicant’s amendments to claims 16, 24, and 28 have overcome the previous 112 rejection.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Lintern does not disclose a valve housing fixedly mounted in relation to a housing of the drug delivery device and that Lintern discloses a connector 72 rotatably received in the housing of the drug delivery device 70 itself (Fig.7). Examiner disagrees, Lintern discloses a valve housing (see figure 1 in the office action) continuously fixed/connected to the housing of the drug delivery device (see figure 1); the valve housing is not removed from the housing of the drug delivery device. The housing is rotated while fixedly connected to the housing of the drug delivery device.
Applicant argues that the cartridge 74 is fluidly connected to and disconnected from the injection needle 80 upon rotation of the connector 72; however, the vial 100 is not fluidly connected and disconnected from the cartridge upon rotation of the connector 72. Examiner disagrees, the vial 100 and connector 72 are locked when the vial is rotated by a lock angle amount. The vial is further rotated in a lock angle amount that will cause the rotatable portion 75 of the cartridge conduit 74p to rotate to fluidically couple the cartridge 74 to the injection conduit 80c (Figs.11 A-F) (parag. [0060]). The fluid connection between the cartridge 74 and the injection needle 80 is achieved when the vial 100 and connector 72 are rotated in unison as seen in Figs.11A-F.
 Applicant argues that Lintern does not disclose the following features of claim 16 “wherein the valve mechanism comprises a valve housing fixedly mounted in relation to a housing of the drug delivery device and a valve stem received within the valve housing and arranged to rotate about an axial direction of the filling port, whereby the first fluid path and the second fluid path are selectively operated by the rotational position of the valve stem in relation to the valve housing, such that when the valve stem is in a first position, the first fluid path is open while the second fluid path is closed, and when the valve stem is in a second position, the second fluid path is open while the first fluid path is closed.” Examiner disagrees, Lintern discloses a valve housing (see figure 1 below) that is continuously connected/fixed to the housing of the drug delivery device (see figure 1 below) and a valve stem (see figure 1 below) is located within the valve housing and rotate in an axial direction of the filing port (the valve stem is located inside the connector 72, so the valve stem rotates with valve housing), whereby the first fluid path (72n and 74p) and the second fluid path (74p and 80c) are selectively operated via the rotation of the connector (and the stem valve) such that when the valve stem/connector 72 is in a first position (Figs.11A-D), the first fluid path (72n and 74p) is open while the second fluid path (74p and 80c) is closed (parag. [0060]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lintern (US 2013/0296807).
Regarding Claim 16, Lintern discloses a drug delivery device (70; Fig.7) comprising a delivery unit (cartridge (74), injection needle (80), injection needle drive (82), cartridge drive (78), a filling port (see below), and connector (72)) including an internal reservoir (cartridge (74)), a subcutaneous delivery system (injection needle (80) and injection needle drive (82)), a pump (cartridge drive (78)) for pumping liquid from the internal reservoir to the subcutaneous delivery system (the cartridge drive (78) transfers fluid from the cartridge) (The cartridge drive 28, 78, 118 may be mechanically coupled to the cartridge and may be able to change pressure of fluid in the cartridge to transfer fluid into or out of the cartridge, as described herein; parag. [0067], lines 9-13), and a liquid filling mechanism (filing port (see below) and connector (72)) configured for injecting liquid from an external reservoir or vial (vial (100)) into the internal reservoir (74) (the connector (72) rotates to inject fluid from vial (100) into the cartridge (74)) (parag. [0056], lines 15-28), the liquid filling mechanism comprising a filling port (see below) and a valve mechanism (connector (72)) selectively operable to: - open a first fluid path (vial conduit (72n) and cartridge conduit (74p); Figs.7 and 11A-F) extending from the filling port to the internal fluid reservoir (the vial conduit (72n) extends from the filling port to the cartridge (74) via cartridge conduit (74p) as seen in Fig.7) and close a second fluid path (cartridge conduit (74p) and injection cartridge (80c)) extending from the internal reservoir (74) to the subcutaneous delivery system (80) (the cartridge conduit (74p) extends from the cartridge (74) to the needle (80) via injection cartridge (80c) as seen in Figs.11A-F) (the connector (72) rotates to open the fluid path between vial conduit (72n) and the cartridge conduit (74p) as seen in Figs.11A-D while closing the fluid path between the cartridge conduit (74p) and the injection cartridge (80c) as seen in Figs.11E-F) (parag. [0060]), or - close the first fluid path and open the second fluid path, wherein the valve mechanism (72) comprises a valve housing (see below) fixedly mounted in relation to a housing of the drug delivery device (see below) and a valve stem (see below) received within the valve housing and arranged to rotate about an axial direction of the filling port (the valve stem (see below) is located inside the valve housing wherein the valve stem rotates about the axial direction of the filling port (since all the connector (72) rotates about the axial direction of the filling port)) (parag. [0060] and Figs.11A-F), whereby the first fluid path (72n and 74p) and the second fluid path (74p and 80c) are selectively operated by the rotational position of the valve stem in relation to the valve housing, such that when the valve stem is in a first position (Figs.11A-D), the first fluid path is open while the second fluid path (74p and 80c) is closed (FIG. 11A shows the vial 100 after it is initially inserted (i.e., loaded) into the connector 72. In the position of FIG. 11A, the cartridge conduit 74 p is disposed away from the injection conduit 80 c so that the injection needle 80 (FIG. 9) is not fluidly coupled to the cartridge 74 as depicted by FIG. 11B. FIG. 11C shows the vial 100 after it is rotated by the user by the lock angle amount (e.g., about 45° in this figure). This rotation locks the vial 100 in place and prevents it from being removed from the connector 72. The cartridge conduit 74 p is still disposed away from the injection conduit 80 c as depicted by FIG. 11D; parag. [0060], lines 4-14), and when the valve stem is in a second position (Figs.11E-F), the second fluid path (74p and 80c) is open while the first fluid path (72n and 74p) is closed (FIG. 11E shows the vial 100 after it is rotated again by the user by the lock angle amount. This rotation causes a rotatable portion 75 of the cartridge conduit 74 p to rotate and be disposed in a position to couple fluidly the cartridge 74 to the injection conduit 80 c as depicted by FIG. 11F. A locking arrangement 77 may be provided between the rotatable portion 75 and the cartridge conduit 74 p to ensure that the rotatable portion 75 does not rotate when the cartridge 74 is fluidly coupled to the injection conduit 80 c. In this locked position the injection needle 80 is then fluidly coupled to the cartridge 74, such that the device 70 may deliver the reconstituted drug to a patient; parag. [0060], lines 14-25).


    PNG
    media_image1.png
    489
    765
    media_image1.png
    Greyscale








Regarding Claim 17, Lintern discloses the drug delivery device according to claim 16, and further discloses wherein the valve housing comprises a cavity (see below) comprising a sealing portion (septum (74a) and the end of the rotatable portion (75); see below) in which a valve stem portion (see below) of the valve stem is lodged (the valve stem portion covers/surrounds the septum (74a); see below), the valve stem portion comprising a first valve stem channel (vial conduit (72n)) and a second valve stem channel (conduit of the rotatable portion (75; Fig.11A)), the valve housing comprising a first fluid channel (cartridge conduit (74p)) fluidically connected to the internal reservoir (Fig.8) and a second fluid channel  (injection conduit (80c)) fluidically connected to the subcutaneous delivery mechanism (Figs.11A-F) (parag.[0060]), the sealing portion further comprising a first angular seal (septum (74a)) positioned between the filling port (see above) and the first fluid channel (74p), but before the second fluid channel (the septum (74a) is located between the filling port (opening where the vial is inserted) and before the injection conduit (80c) as seen in Fig.8), and a second angular seal (see below) positioned between the first fluid channel and the second fluid channel (the second angular seal is located between the cartridge conduit (74p) and injection conduit (80c); see below) , whereby when the5Docket No. R.C.206 Patent Application first angular seal (74a) is bridged by said first valve stem channel (72n), fluid communication between the filling port and the first fluid channel is established (Fig.9) (When the vial 100 is fully inserted into the connector 72, the spring 73 may be compressed such that the vial conduit 72 n pierces the septum 74 a, thereby fluidly coupling the vial 100 to the cartridge 74; parag. [0058], lines 7-11), and when the second angular seal (see below) is bridged by said second valve stem channel (75), fluid communication between the first fluid channel and second fluid channel is established (Fig.11F) (parag. [0060]).

    PNG
    media_image2.png
    738
    677
    media_image2.png
    Greyscale












Regarding Claim 18, Lintern discloses the drug delivery device according to claim 16, and further discloses wherein the drug delivery device (70) comprises a reusable base unit (the housing can be reusable, since it can be sterilized) and a disposable delivery unit (connector (72), cartridge drive (78), and cartridge (74) can be disposable, since all the device can be disposed), and wherein the delivery unit houses the pump (78) and the liquid filling mechanism (filling port and connector (72)) (parag. [0082]).
Regarding Claim 19, Lintern discloses the drug delivery device according to claim 16, and further discloses wherein the liquid filling mechanism (filling port (see above) and connector (72)) comprises a vial adapter (see below) which is configured to interconnect a vial to the filling port (where vial (100) is inserted in connector (72)) of the drug delivery device, the vial adapter and liquid filling mechanism comprising mating male-female connecting members (the adapter’s extended body part (see below) is the male connecting member, and the walls of the connector (72) (see below) are the female connecting members. The extended body part of the adapter is connected/ inserted within the walls of the connector (72) when the vial (100) and the adapter are inserted into the connecter as seen in Fig.9), such that the vial adapter can be locked to the filling port upon an axial insertion followed by a rotation in relation to the housing (When the vial 100 is inserted into the connector 72, rotation of the vial 100 in a first rotational direction by a locked angle amount causes the vial 100 to be locked in the connector 72; parag. [0059], lines 5-8), or by a spiral movement of simultaneous axial and rotational displacement, whereby in the locked position (Figs.11A-F) the first fluid path (72n and 74p) is opened and the second fluid path (74p and 80c) is closed (FIG. 11A shows the vial 100 after it is initially inserted (i.e., loaded) into the connector 72. In the position of FIG. 11A, the cartridge conduit 74 p is disposed away from the injection conduit 80 c so that the injection needle 80 (FIG. 9) is not fluidly coupled to the cartridge 74 as depicted by FIG. 11B. FIG. 11C shows the vial 100 after it is rotated by the user by the lock angle amount (e.g., about 45° in this figure). This rotation locks the vial 100 in place and prevents it from being removed from the connector 72. The cartridge conduit 74 p is still disposed away from the injection conduit 80 c as depicted by FIG. 11D; parag. [0060], lines 4-14), and when the vial adapter is in an unlocked position or removed from the filling port, the second fluid path is opened and the first fluid path is closed (When the vial 100 is removed from the connector 72, the user pulls the vial 100 from the connector 72 which pulls the vial conduit 72 n from the vial 100 and also causes the spring 73 to force the vial conduit 72 n out of the septum 74 a, thereby fluidly uncoupling the vial conduit 72 n from the cartridge 74; parag. [0058], last sentence).

    PNG
    media_image3.png
    494
    692
    media_image3.png
    Greyscale









Regarding Claim 20, Lintern discloses the drug delivery device according to claim 19, and further discloses wherein the filling port comprises a keyed aperture (see below) configured to receive axially therethrough a keyed member (see below) of the vial adapter (the keyed aperture (see below) receives the keyed member on the vial adaptor (see below) as seen in Figs.8-9), the keyed member comprising at least one flange engaging a complementary locking member of the keyed aperture to hold the vial adapter to the fluid delivery device (Figs.8-9).

    PNG
    media_image4.png
    386
    554
    media_image4.png
    Greyscale







Regarding Claim 21, Lintern discloses the drug delivery device according to claim 20, wherein the keyed member comprises two or more radial protrusions extending transversely from the axial direction of the vial adapter (the keyed member comprises two radial protrusions as seen in Figs.8-9).
Regarding Claim 22, Lintern discloses the drug delivery device according to claim 19, and further discloses wherein the valve stem comprises a coupling portion (see below) arranged at a top end of a valve stem portion (the coupling portion is arranged on the top end of the connector (72) as seen below and Figs.7-8), the coupling portion being accessible through the filling port (the coupling portion is located under the filling port where the vial is inserted as seen in Figs.8-9) and configured to engage with the complementary keyed member (see below) of the vial adapter for driving rotation of the valve stem between the first position and the second position (the engagement between the coupling portion on the connector (72) and the complementary keyed member on the adapter is fully capable of driving rotation of the connector (72) between a first position (Figs. 11A-D) and a second position (Figs. 11E-F)) (parag. [0060]).


    PNG
    media_image5.png
    557
    590
    media_image5.png
    Greyscale








Regarding Claim 23, Lintern discloses the drug delivery device according to claim 22, and further discloses wherein the coupling portion of the valve stem is configured as a female connector (the coupling portion (see above) is a female connector, since the coupling portion is an aperture), configured to engage with a male keyed member provided on the vial adapter (the coupling portion (see above) engages with a complementary keyed member (Figs.8-9) wherein the complementary keyed member is a male keyed member (since it is a protrusion formed on the adapter)).
Regarding Claim 24, Lintern discloses the drug delivery device according to claim 17, and further discloses wherein the first fluid channel (74p) and the second fluid channel (80c) of the valve stem connect to a lateral surface of the valve stem and are spaced apart at an angular distance of between 90º and 180 º (the cartridge conduit (74p) and the injection conduit (80c) are located at an angular distance of 180 º as seen in Fig.8).
Regarding Claim 25, Lintern discloses the drug delivery device according to claim 16, and further discloses wherein the same pump (78) is used for pumping fluid to the subcutaneous delivery mechanism and for pumping fluid to the internal fluid reservoir ( the cartridge drive (78) transfer fluid into (transfer fluid to the cartridge) or out (transfer fluid from the cartridge to the needle (80)) of the cartridge (74)) (The cartridge drive 28, 78, 118 may be mechanically coupled to the cartridge and may be able to change pressure of fluid in the cartridge to transfer fluid into or out of the cartridge, as described herein; parag. [0067], lines 9-13).
Regarding Claim 26, Lintern discloses the drug delivery device according to claim 25, and further discloses wherein the rotational position of the valve stem governs the direction of rotation of the pump (the rotational position of the connector (72) locks/ unlocks the vial (100) which will cause the cartridge conduit (74p) to connect/disconnect with the injection conduit (80c) to deliver fluid out of the needle (80) via the cartridge drive (78) (since the cartridge drive (78) transfers fluid out of the cartridge (74)) (parags.[0060] and [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lintern (US 2013/0296807); in view of Dall (WO 2015/177652).
Regarding Claim 27, Lintern discloses all of the limitations claim 19 above.
Lintern does not appear to disclose a position indicator cooperating with a position indicator on the liquid filling mechanism for guiding the user to turn the vial adapter to a required angle in which the valve stem is in the second position.
Dall teaches it was known in the art to have safety protrusion (24; Fig.1A) coupled with a receptacle (33; Fig.3C) in filling port (32) (Advantageously, the safety protrusion 24 and receptacle 33 are structured and arranged to mate or couple, so that, only when a proper medicament container 35 is being used can the safety protrusion 24 advance into the receptacle 33, enabling the hollow needle 22 to penetrate the septum 16; parag. [0082], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lintern to incorporate the teachings of Dall to have a position indicator that cooperates with a position indicator of the filling mechanism in order to enhance securement and prevent misalignment between the adapter and the filling mechanism (In addition to the shutter 14a, the patch pump system 30 may also include a receptacle 33 to provide another degree of security from improper medicament containers 35; parag. [0082], lines 23-25).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lintern (US 2013/0296807); in view of Lintern (US 2013/0296807) embodiment 2 (Figs.5-6) herein Lintern 1.
Regarding Claim 28, Lintern discloses all of the limitations of claim 19.
Lintern does not appear to disclose the vial adapter comprises a first connecting portion configured such that the vial adapter can be fixedly connected to the filling port, and a second connecting portion configured such that the vial7Docket No. R.C.206 Patent Application adapter can be fixedly connected to an external vial, the vial adapter further comprising a channel which extends from the first connecting portion to the second connecting portion in order to transfer fluid from the vial into the valve mechanism, the first connecting portion comprising an extension configured to be inserted into the filling port and couple to a coupling portion of the valve stem, a seal being provided on the extension or an internal circumference of the valve housing such that the extension is sealed against the internal circumference of the valve housing.
Lintern 1 teaches it was known in the art to have vial adapter (see below) having a first connecting portion connected to the filling port (the connecting portion is the external surface/walls of the adapter with recesses (Fig.5A) that engage with ledges/ribs on an inner surface of the connector (22) as seen in Fig.6) and a second connecting portion (guide (68), shuttle needle (66), and a protrusions (see below); Fig.5A) (the protrusion (see below) is part of the second connecting portion that fixedly connect the adapter and vial (60) as seen in Fig.5A). The adapter further comprises a channel (see below) that extends along the adapter from the first connecting portion (see below) to the second connecting portion (protrusion which is part of the second connecting portion as seen below) wherein the fluid passes from the vial (60) to connector (22) when the shuttle needle (66) pierces the septum (64) via the channel (column 6, lines 1-8). The first connecting portion (see below) has an extension (see below) that is inserted into the filling port and couple with connector (22) (Fig.6). A septum (24a; Fig.3) located on the inside of the valve housing (Fig.3) to seal the connecter (22) from the adapter and the vial before insertion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lintern to incorporate the teachings of Lintern 1 to have a first and a second connecting portion in order to enhance securement between an adapter, a vial, and a connector and a seal in order to prevent contamination.

    PNG
    media_image6.png
    510
    589
    media_image6.png
    Greyscale









Regarding Claim 29, Lintern as modified discloses the drug delivery device according to claim 28, and further discloses wherein the second connecting portion (68, 66, and a protrusion (part of the second connecting portion; see above)) is provided with a piercing member (shuttle needle (66)) (the shuttle needle 66 may comprise, for example, a hollow stainless steel needle or other suitable device; parag. [0055], lines 24-26) adapted to penetrate a septum (septum (64)), membrane or a cover of a vial (column 6, lines 1-8).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lintern (US 2013/0296807); in view of Lintern (US 2013/0296807) embodiment 2 (Figs.5-6) herein Lintern 1 and Zinger (US 8070739).
Regarding Claim 30, Lintern as modified discloses the drug delivery device according to claim 29, and further discloses wherein the second connecting portion (protrusion (part of the second connecting portion; see above)) configured to lock the vial adapter to a neck of the vial (the protrusion (see above) is part of the second connecting portion that is fully capable of locking the adapter (see above) and vial (60) as seen in Fig.5A).
Lintern does not explicitly disclose a snap fit locking arm configured to lock the vial adapter to a neck of the vial.
Zinger teaches it was known to have vial retention flex members (36; Fig.2) to lock vial adapter (30) to a neck (17) of the vial (11) (Figs.3A-D) (Continued depression of the liquid drug delivery device 10 towards the vial 11 causes the vial guidance flex members 37 to slide over the band's peripheral surface 19 and the vial retention flex members 36 to snap fit over the vial opening 16 and the flow aperture 41 to be positioned midway along the stopper's blind bore 22 for effecting flow communication with the female Luer connector 32 (see FIG. 3E); column 4, lines 11-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lintern to incorporate the teachings of Zinger to have a snap fitting arms in order to enhance attachment between the vial adapter and the vial.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANIA M. ISMAIL
Examiner
Art Unit 3783



/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783